269 S.W.3d 902 (2008)
Robert CREMEEN, Personal Representative of the Estate of Danyelle Cremeen, et al., Appellants,
v.
Mary K. DEVERS, M.D., et al., Respondents.
No. WD 67322.
Missouri Court of Appeals, Western District.
December 2, 2008.
William H. Pickett, Kansas City, MO, for appellants.
Brian J. Niceswanger, Overland Park, KS, for respondents.
Before Div III, ELLIS, P.J., HARDWICK and DANDURAND, JJ.

ORDER
PER CURIAM.
The Estate of Danyelle Cremeen appeals from a jury verdict in favor of the defendants, Mary Devers and Family Medicine, Inc., on claims of medical negligence. For reasons explained in a Memorandum provided to the parties, we affirm the circuit court's judgment. Rule 84.16(b)